Case 2:18-cv-10743-JAK-SK Document 183 Filed 02/17/21 Page 1 of 4 Page ID #:9420




   1   KELLEY DRYE & WARREN LLP
       Andrew W. Homer (State Bar No. 259852)
   2   ahomer@kelleydrye.com
       Tahir L. Boykins (State Bar No. 323441)
   3   tboykins@kelleydrye.com
       1800 Century Park East, Suite 600
   4   Los Angeles, California 90067
       Telephone: (310) 712-6100
   5   Facsimile: (310) 712-6199
   6   KELLEY DRYE & WARREN LLP
       Michael J. Zinna (pro hac vice)
   7   mzinna@kelleydrye.com
       Whitney M. Smith (pro hac vice)
   8   wsmith@kelleydrye.com
       Kerianne Losier (pro hac vice)
   9   klosier@kelleydrye.com
       Stephanie A. Grob (pro hac vice)
  10   sgrob@kelleydrye.com
       101 Park Avenue
  11   New York, New York 10178
       Telephone: (212) 808-7800
  12   Facsimile: (212) 808-7897
  13   Attorneys for Defendants and Counterclaim Plaintiffs
       Marc Jacobs International, LLC,
  14   Saks Incorporated, d/b/a Saks Fifth Avenue, and
       Neiman Marcus Group Limited, LLC
  15
  16                        UNITED STATES DISTRICT COURT
  17                      CENTRAL DISTRICT OF CALIFORNIA
  18   NIRVANA, L.L.C.,                          Case No.: 2:18-cv-10743-JAK-SK
  19                Plaintiff,
  20          v.                                 APPLICATION FOR LEAVE TO
                                                 FILE MOTION TO STAY
  21   MARC JACOBS INTERNATIONAL
       L.L.C., et al.,
  22                                             Honorable John A. Kronstadt
                     Defendants.
  23   MARC JACOBS INTERNATIONAL
       L.L.C., et al.,                           Hearing Date: June 7, 2021
  24                                             Hearing Time: 8:30 a.m.
                    Counterclaim Plaintiffs,     Courtroom: 10B
  25
              v.
  26
       NIRVANA, L.L.C.,
  27
                    Counterclaim Defendant.
  28
Case 2:18-cv-10743-JAK-SK Document 183 Filed 02/17/21 Page 2 of 4 Page ID #:9421




   1         TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
   2         Please take notice that on June 7, 2021 at 8:30 a.m., in the courtroom of the
   3   Honorable John A. Kronstadt, located at 350 W 1st Street, Los Angeles, CA 90012,
   4   Courtroom 10B, Defendants and Counterclaim Plaintiffs Marc Jacobs International,
   5   LLC and Saks Incorporated, d/b/a Saks Fifth Avenue (“Saks”) (together,
   6   “Defendants” unless otherwise specifically designated)1 will and hereby apply for
   7   leave to file a motion to stay (the “Proposed Motion”) after the deadline to file all
   8   motions (the “Application”).
   9         The deadline to file all motions expired on November 2, 2020. ECF 102. On
  10   November 11, 2020, Plaintiff and Counterclaim Defendant Nirvana LLC
  11   (“Plaintiff” or “Nirvana”) filed Nirvana LLC v. Robert Fisher, 2:20-cv-10324 (the
  12   “Fisher Case”), in this Court for declaratory judgment that Plaintiff owns the ‘166
  13   Registration and that Proposed Plaintiff-In-Intervention Mr. Robert Fisher (“Fisher”
  14   or “Plaintiff-In-Intervention”) does not own a valid copyright in the Disputed
  15   Smiley, among other relief. Plaintiff filed a notice of related case in the Fisher Case
  16   stating, “[b]oth this case and the related case call for a determination of the same or
  17   substantially identical questions of law and fact relating to copyright ownership of
  18   that work registered for copyright as the ‘Happy Face’ t-shirt design, Registration
  19   No. VA0000564166, that is presently at issue in Nirvana L.L.C. v. Mark Jacobs
  20   International L.L.C.; Saks Incorporated, d/b/a Saks Fifth Avenue; Neiman Marcus
  21
  22   1
          On May 7, 2020, Neiman Marcus Group LTD LLC (“NMG”) and its debtor
  23   affiliates filed petitions for chapter 11 bankruptcy, which initiated the bankruptcy
       cases captioned In re Neiman Marcus Group LTD LLC, et al., Case No. 20-32519
  24   (DRJ) (Bankr. S.D. Tex.) Nirvana LLC was scheduled on the Reorganized Debtors’
       Schedules as a contingent and unliquidated claim. Nirvana LLC did not file a proof
  25   of claim. Article I.A.32 of the bankruptcy plan states that “[a]ny claim that has been
       . . . listed in the Schedules as contingent, unliquidated, or disputed, and for which
  26   no proof of claim is or has been timely filed . . . shall be expunged without further
       action by the Debtors and without further notice to any party or action, approval, or
  27   order.” Thus, Nirvana LLC’s claims against NMG were expunged as of Sept. 25,
       2020, and Nirvana LLC is barred from asserting its claim against those entities.
  28
                                                 1
                           APPLICATION FOR LEAVE TO FILE MOTION TO STAY
Case 2:18-cv-10743-JAK-SK Document 183 Filed 02/17/21 Page 3 of 4 Page ID #:9422




   1   Group Limited, L.L.C., et al., U.S.D.C., Central District of California Case No.
   2   2:18-cv-10743-JAK-SK, and therefore, are likely to entail substantial duplication of
   3   labor for the judges assigned each respective case.” Fisher Case, ECF 5.
   4         As explained in the Proposed Motion, Defendants will likely be prejudiced if
   5   this Action moves closer to trial prior to resolution of the Fisher Case. The need for
   6   this stay of proceedings arose after the deadline to file all motions had passed, the
   7   failure to file prior to the deadline was by no fault of Defendants, and the request is
   8   made in good faith. Leave to file the Proposed Motion is essential for Defendants’
   9   motion to be properly considered by the Court and to preserve Defendants’ rights.
  10   For the reasons stated above and because it will serve the interests of justice for
  11   Defendants’ motion to be presented to the Court with its supporting papers, good
  12   cause exists for leave to file the motion to stay.
  13         This Application for leave to file the Proposed Motion is based upon this
  14   Application, and the concurrently filed Declaration of Michael J. Zinna (“Zinna
  15   Decl.”), Notice of Proposed Motion and Proposed Motion to Stay, Proposed Order
  16   granting this Application, Proposed Order granting Motion to Stay, and upon such
  17   other and further matters as may be presented at any hearing on this motion. This
  18   Application is made pursuant to Local Rule 7-3. Counsel met and conferred on
  19   February 5, 2021. Plaintiff informed Defendants it opposes the Application. Zinna
  20   Decl. ¶ 4.
  21         In light of the forgoing, Defendants respectfully request that their present
  22   Application for leave to file the Proposed Motion to stay past the motion deadline
  23   be granted.
  24
  25
  26
  27
  28
                                                 2
                           APPLICATION FOR LEAVE TO FILE MOTION TO STAY
Case 2:18-cv-10743-JAK-SK Document 183 Filed 02/17/21 Page 4 of 4 Page ID #:9423




   1   DATED: February 17, 2021            KELLEY DRYE & WARREN LLP
                                           Michael J. Zinna (pro hac vice)
   2                                       Whitney M. Smith (pro hac vice)
                                           Kerianne Losier (pro hac vice)
   3                                       Stephanie A. Grob (pro hac vice)
                                           Andrew W. Homer
   4                                       Tahir L. Boykins
   5                                       By /s/ Michael J. Zinna
                                                Michael J. Zinna
   6
                                           Attorneys for Defendants and Counterclaim
   7                                       Plaintiffs Marc Jacobs International, LLC; Saks
                                           Incorporated, d/b/a Saks Fifth Avenue; and
   8                                       Neiman Marcus Group Limited, LLC
   9
  10
  11                            CERTIFICATE OF SERVICE
  12         I hereby certify that on February 17, 2021, a true and correct copy of the
  13   foregoing APPLICATION FOR LEAVE TO FILE MOTION TO STAY was filed
  14   electronically with the Clerk of the above-captioned Court utilizing the Court’s
  15   CM/ECF system, resulting in an automatic transmission of a Notice of Electronic
  16   Filing to all counsel of record in the above-referenced proceeding.
  17                                            By
                                                     /s/ Michael J. Zinna
  18
                                                         Michael J. Zinna
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                3
                          APPLICATION FOR LEAVE TO FILE MOTION TO STAY
